Case 0:19-cv-61974-CMA Document 47 Entered on FLSD Docket 11/21/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-61974-CIV-SMITH


  VITAL PHARMACEUTICALS,
  INC.,

         Plaintiff,
  v.

  MONSTER BEVERAGE
  CORPORATION, et al.,

        Defendants.
  __________________________/

                      ORDER SETTING CIVIL TRIAL DATE,
           PRETRIAL DEADLINES, AND REFERRAL TO MAGISTRATE JUDGE

         THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  March 1, 2021. If the case cannot be tried during the two-week period, it will be re-set for each

  successive trial calendar until it is tried or resolved. The Calendar Call will be held at 9:00 a.m. on

  Tuesday, February 23, 2021. The parties shall adhere to the following schedule:

       1. Joinder of any additional parties and filing of motion to amend the
          complaint by                                                                       03/09/2020

       2. Parties shall select a mediator pursuant to Local Rule 16.2 and shall
          schedule a time, date, and place for mediation by                                  05/21/2020

       3. Plaintiffs shall disclose experts, expert witness summaries, and                   06/01/2020
          reports as required by Fed. R. Civ. P. 26(a)(2) by

       4. Defendant(s) shall disclose experts, expert witness summaries, and
          reports as required by Fed. R. Civ. P. 26(a)(2) by                                 07/01/2020

       5. Exchange of rebuttal expert witness summaries and reports as                       07/22/2020
          required by Fed. R. Civ. P. 26(a)(2) by

       6. Written lists containing the names and addresses of all fact
          witnesses intended to be called at trial by                                        07/28/2020
Case 0:19-cv-61974-CMA Document 47 Entered on FLSD Docket 11/21/2019 Page 2 of 4



      7. Fact discovery shall be completed by                                      09/01/2020

      8. Expert discovery shall be completed by                                    09/01/2020

      9. Mediation shall be completed by                                           09/17/2020

      10. Dispositive motions, including summary judgment and Daubert,             10/01/2020
          shall be filed by

      11. Deposition designations and counter designations shall be filed by       12/15/2020

          The parties shall meet and confer prior to submitting the deposition
          designations and counter-designations in a good faith effort to
          resolve objections. Failure to comply with the deadline and the
          meet and confer may result in objections being stricken or other
          appropriate sanctions.

      12. All pretrial motions and memoranda of law, including motions in          12/15/2020
          limine, shall be filed by

          All motions in limine and the responses shall be limited to one page
          per issue.

      13. Joint pretrial stipulation, proposed joint jury instructions, proposed   02/01/2021
          joint verdict form, and/or proposed findings of fact and conclusions
          of law shall be filed by

          When the parties cannot agree on specific jury instructions, the
          submitted instructions shall clearly indicate which party has
          proposed the specific instruction.

      14. Electronic versions of documentary exhibits and Certificates of          02/16/2021
          Compliance re: Admitted Evidence shall be filed on CM/ECF by



                            REFERRAL TO MAGISTRATE JUDGE
         Pursuant to 28 U.S.C. § 636(b)(1) and Rule 1 of the Magistrate Rules of the Southern

  District of Florida, ALL NON-DISPOSITIVE PRETRIAL MOTIONS, including all discovery

  and all motions for attorney’s fees, costs, and sanctions, are REFERRED to Magistrate Judge

  Valle for appropriate resolution.
Case 0:19-cv-61974-CMA Document 47 Entered on FLSD Docket 11/21/2019 Page 3 of 4



                                    AUDIO/VISUAL EVIDENCE

         At trial, any party presenting audio/visual evidence shall have the evidence queued and

  edited to ensure an orderly presentation of the evidence at trial.

                             COMPUTER PRESENTATION SYSTEM

         The Courtroom is equipped with a high-definition document camera that may be used by

  the Parties to assist with the presentation of evidence at trial. The document camera is connected

  to screens in the witness box and jury box, allowing counsel to display physical exhibits, such as

  paper documents or three-dimensional objects, while scrolling through or zooming in on specific

  parts of each exhibit. Also, counsel’s computer may be connected to the screens in the witness

  box and jury box, allowing for the presentation of computer-generated images, charts,

  presentations, or video on the screens.

         At Calendar Call, counsel shall indicate whether he or she wishes to use the document

  camera and/or screens during trial. If so, counsel are encouraged to practice with the system prior

  to trial. Upon counsel’s request and with sufficient advanced notice, the Courtroom Deputy would

  be available for assistance in this regard.

                                    NOTICE OF SETTLEMENT

         If the parties settle this matter before trial, the parties must notify the Court no later than 3

  p.m. on the Friday before trial is set to commence in order to avoid paying the costs of the jury.

  If the parties do not notify the Court of settlement by that time, the parties shall jointly reimburse

  the Court for the cost of the jury.



                                                *   *       *
Case 0:19-cv-61974-CMA Document 47 Entered on FLSD Docket 11/21/2019 Page 4 of 4



  Failure to comply with any provision of this order may result in the imposition of sanctions.


         DONE AND ORDERED in Fort Lauderdale, Florida, this 21st day of November, 2019.




  Copies to:
  Counsel of Record
